984 So.2d 1278 (2008)
Jesse T. WHITT, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D08-1529.
District Court of Appeal of Florida, First District.
June 27, 2008.
Jesse T. Whitt, pro se, Petitioner.
Bill McCollum, Attorney General, and Heather Flanagan Ross, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The circuit court is directed to treat petitioner's September 4, 2002, motion for enlargement of time as a timely notice of appeal for review of the judgment and sentence in Columbia County Circuit *1279 Court case number 02-170-CF. See Banks v. State, 33 Fla. L. Weekly D464, ___ So.2d ___ (Fla. 1st DCA Feb.11, 2008). The petition seeking belated appeal is therefore denied as moot. The circuit court shall transmit the motion, so construed as a notice of appeal, to this court within 15 days of issuance of mandate in this cause. The circuit court is also directed to consider whether petitioner is entitled to appointment of counsel for that appeal.
PETITION SEEKING BELATED APPEAL IS DENIED AS MOOT.
WOLF, THOMAS, and ROBERTS, JJ., concur.